Title: To George Washington from Major Benjamin Tallmadge, 13 June 1780
From: Tallmadge, Benjamin
To: Washington, George



Sir
Wethersfield [Conn.] June 13th 1780

The inclosed from C——Senr having just come to hand, tho’ it may bring nothing new, may perhaps be of some service to Your Excellency. I have another Letter from a Person on Long Island which mentions the Enemy’s having some sudden movement in view, & most probably up the North River—I am, with great Regard, your Excellency’s most Obedt Servt

Benja. Tallmadge

